Case 4:19-mj-00159-RJK Document 1 Filed 10/07/19 Page 1 of 3 PageID# 1


                                                                                 .       filed"
                    IN THE UNITED STATES DISTRICT COURT                                                  I '
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                  I OCT         7 2019       '
                             NEWPORT NEWS DIVISION
                                                                                            DISTRICT COURT
                                                                                        NORFni k- i/A


UNITED STATES OF AMERICA

               V.                                DOCKET NO.4:19-MJ._L5A
                                                  (Misdemeanor)
TODD D. ALLEN                                     VA 19

                                                 Court Date: October 11,2019
                                                 Time: 8:30 a.m.

                               CRIMINAL INFORMATION

                                       COUNT ONE
                           (Misdemeanor) Ticket No. 7495532

THE UNITED STATES ATTORNEY CHARGES:

       That on or about October 2, 2019, at Fort Eustis, Virginia, on lands acquired for

the use of the United States, within the special maritime and territorial jurisdiction of the

United States and the Eastern District of Virginia, the defendant, TODD D. ALLEN,did

knowingly and unlawfully operate a motor vehicle while under the influence of alcohol

while his blood alcohol content level was greater than .20 grams per 210 liters of breath,

to wit: while his blood alcohol content was .25 grams per 210 liters of breath. This is a

second offense of this nature committed within a period of five to 10 years of a prior

offense under the Code of Virginia, Section 18.2-266. On February 12, 2014,TODD D.

ALLEN was previously convicted of driving while intoxicated in the General District

Court of New Kent County, Virginia. (In violation ofTitle 18, United States
 Case 4:19-mj-00159-RJK Document 1 Filed 10/07/19 Page 2 of 3 PageID# 2




      Code, Sections 7 & 13, assimilating Code of Virginia, Sections 18.2-266 and 270

(A)and (32).



                                          G.ZACHARY TERWILLIGER
                                          UNITED STATES ATTORNEY



                                   By:
                                          STACEY N..lACOVETTI
                                          Attorney for the Government
                                          United Stales Attorney's Office
                                           2732 Madison Avenue
                                           Fort Eiistis, Virginia 23604
                                           Phone: (757)878-2205, ext 234
                                           Fax: (757)878-5289
                                           stacey.n.jacovetti.mil(«imaiI.niil
Case 4:19-mj-00159-RJK Document 1 Filed 10/07/19 Page 3 of 3 PageID# 3




                             CERTIFICATE OF SERVICE

   I certify that on Oe.\''\ .2019,1 served a true copy of the foregoing CRIMINAL

INFORMATION on the defendant TODD D. ALLEN.




                                  By:
                                         STAGEY NY JACOVETTI
                                         Attorney for the Government
                                         United Slates Attorney's Office
                                          2732 Madison Avenue
                                          Fort Eustis, yirginia 23604
                                          Phone: (757)878-2205, ext 234
                                          Fax: (757)878-5289
                                          stacey.n.jacovetti.miljWimaii.inil
